                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 Donnie McKelvey,

                        Plaintiff,

 v.                                                           Case No:

 Soo Line Railroad Company
 d/b/a Canadian Pacific,

                        Defendant.


                               DEFENDANT'S RULE 7.1
                         CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Soo Line Railroad

Company d/b/a Canadian Pacific, states as follows:

         Soo Line Railroad Company d/b/a Canadian Pacific is incorporated in the State of

Minnesota. It is an indirect wholly-owned subsidiary of Canadian Pacific Railway Limited, a

Canadian corporation, which is publicly traded on the New York and Toronto Stock Exchanges.


Dated: November 25, 2020.

                                                  /s/
                                                  John Galarnyk (#6191543)
                                                  Andrew J. Cunniff, (#6308820)
                                                  John A. Romanucci (#6333257)
                                                  GALARNYK & ASSOCIATES LTD.
                                                  55 W Monroe St. Suite. 3600
                                                  Chicago, IL 60603
                                                  Telephone: 312.441.5800
                                                  john@galarnykltd.com
                                                  andrew@galarnykltd.com
                                                  johnr@ galarnykltd.com




163328271.1
              Tracey Holmes Donesky (MN #302727)
              STINSON LLP
              50 South Sixth Street, Suite 2600
              Minneapolis, MN 55402
              Telephone: (612) 335-1500
              tracey.donesky@stinson.com
              pro hac vice motions pending
              ATTORNEYS FOR DEFENDANT




163328271.1
